Walker, J.
In Slaughter v. The State, 24 Texas R., 410, the verdict, upon an indictment for murder, was “guilty,” and the punishment assessed was adequate only for an offense of a minor degree.
. The court say: “On an indictment for an offense divided into different degrees, a general verdict ©f guilty, assessing a penalty applicable only to one of the inferior degrees, and which does not find the defendant not guilty of the higher degrees, is insufficient to support a judgment of conviction; and is ground to .arrest the . judgment.”
In the present case the verdict was not general but special, and the punishment determined by the jury was the proper punishment for the guilt of the defendant, as found by them. It cannot, therefore, afford ground for arresting the judgment. The judgment is affirmed and cause remanded.
Affirmed.